 


109 HR 4608 IH: Continuing Care Seniors Housing Act of 2005
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4608 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Mr. Shaw (for himself, Mr. Foley, Mr. Lewis of Kentucky, Mrs. Johnson of Connecticut, Mr. Boswell, and Mr. Calvert) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to modernize the rules governing the treatment of qualifying continuing care facilities. 
 
 
1.Short titleThis Act may be cited as the Continuing Care Seniors Housing Act of 2005. 
2.Amendments to the exception for continuing care facilities 
(a)In generalSubsection (g) of section 7872 of the Internal Revenue Code of 1986 (relating to exceptions for certain loans to qualified continuing care facilities) is amended to read as follows: 
 
(g)Exception for loans to qualified continuing care facilities 
(1)In generalThis section shall not apply for any calendar year to any below-market loan made by a lender to a qualified continuing care facility pursuant to a continuing care contract if the lender (or the lender’s spouse) attains age 62 before the close of such year. 
(2)Continuing care contractFor purposes of this section, the term continuing care contract means a written contract between an individual and a qualified continuing care facility under which— 
(A)the individual or individual’s spouse may use a qualified continuing care facility for their life or lives, 
(B)the individual or individual’s spouse will be provided with housing in an independent living unit (which has additional available facilities outside such unit for the provision of meals and other personal care), an assisted living facility, or a nursing facility, as appropriate for the health of such individual or individual’s spouse, and 
(C)the individual or individual’s spouse will be provided assisted living or nursing care as the health of such individual or individual’s spouse requires. 
(3)Qualified continuing care facility 
(A)In generalFor purposes of this section, the term qualified continuing care facility means 1 or more facilities— 
(i)which are designed to provide services under continuing care contracts, 
(ii)that include an independent living unit, plus an assisted living or nursing facility, or both, and 
(iii)substantially all of the independent living unit residents of which are covered by continuing care contracts.One or more facilities shall be treated as a qualified continuing care facility for any calendar year only if such facilities meet the requirements of clauses (i), (ii), and (iii) at all times during such year. 
(B)Nursing homes excludedThe term qualified continuing care facility shall not include any facility which is of a type which is traditionally considered a nursing home.. 
(b)Effective dateThe amendments made by this section shall apply to calendar years beginning after December 31, 2005, with respect to loans made before, on, or after such date.  
 
